             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOANNE WOLFF,                                      No. 4:19-CV-01596

            Plaintiff,                             (Judge Brann)

      v.

AETNA LIFE INSURANCE CO.,

           Defendant.

                                    ORDER

     AND NOW, this 15th day of July 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff’s motion to compel discovery (Doc. 80) is GRANTED. The

           motion is granted to the extent it seeks disclosure of plan participants

           residing outside of Pennsylvania.

     2.    Defendant shall produce these documents within twenty-one (21)

           days.

     IT IS FURTHER ORDERED that:

     1.    Plaintiff shall conduct any discovery necessary for class certification

           and submit a new motion for class certification, as well as a brief in

           support of the motion for class certification, no later than August 30,

           2021.
2.   Defendant may submit a brief in opposition to class certification no

     later than September 13, 2021.

3.   Plaintiff may submit a reply brief in further support of class

     certification no later than September 27, 2021.

4.   All other deadlines are CANCELLED and will be rescheduled upon a

     ruling on class certification.



                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge




                                  -2-
